DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       CROSS-REFERENCE TO RELATED APPLICATION
2.          This application claims priority under 35 U.S.C. § 119 to U.S. Provisional Patent Application No. 62/901,178 for "SINTERING PASTE WITH HEAT SINK AND CORROSION RESISTANCE PROPERTIES," filed on September 16, 2019, the content of which is incorporated by reference herein in its entirety. 
                          
                                                                       Allowable Subject Matter
3.         Claims 6, 7, 15-19, 21-31 are allowed.
  					  Reasons for Allowance
4.         The following is an examiner's statement of reasons for allowance:
5.       Regarding claims 6-7, 21-25, the prior art failed to disclose or reasonably suggest wherein the sintered silver particles are sintered within the UV curable resin, and wherein a portion of the polymer forms a layer on an exterior surface of the sintered silver particles, the layer having a thickness between 0.1 and 10 microns; and a chip attached to the sub-mount by the material, wherein the layer is connected to a portion of one or more side surfaces of the chip and a top surface of the sub-mount.

6.       Regarding claims 15-19, the prior art failed to disclose or reasonably suggest wherein the silver particles are un-sintered and positioned within the UV curable resin, and wherein a ratio, by weight, of the UV curable resin to the silver particles is between 0.05 and 1, and the ratio is selected such that, when cured, a layer of polymer on sintered silver particles has a thickness in a range from 0.1 microns to 10 microns.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899